DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020, 02/12/2021, and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN207604426U-Chen et al. (hereafter Chen, citations are made to the machine English translation).
Claim 1: “An organ container for accommodating an organ,”:  Chen discloses the invention relates to the technical field of medical instruments, and particularly related to a kidney protection bag for intraoperative purposes (pg. 1, lines 3-4).
“comprising: a pouch-shaped body having contraction and expansion properties and an opening,”:  Chen discloses the protective bag body 1 is a bag and is pouch-shaped (pg. 1, lines 25-26, Fig. 1).  Further, Fig. 1 illustrate the ability to expand and contract via its ability to contain a kidney, also illustrated.  Also, Chen discloses an opening (renal opening 7) of the protective bag body 1.
“wherein in a no-load condition, a maximum width of said opening is less than a 5maximum width of said body,”:  Chen discloses in a no-load condition a maximum width of the opening (renal opening 6, pg. 2, line 38, Fig. 1) of the protective bag body 1 would be less than a maximum with of the body (protective bag body 1), further illustrated in Fig. 1 of Chen.
“and said opening is expandable to a state in which the maximum width of said opening becomes greater than the maximum width of said body.”:  Chen discloses the opening (renal opening 6) is expandable to a state in which the maximum width of the opening (renal opening 6) becomes greater than the maximum width of the body via opening (renal opening 6) comprising an elastic rubber ring 9 and elastic telescopic ropes 8 (pg. 3, lines 8-10), wherein the latter provide for the opening (renal opening 6) to expand to state larger than the width of the body (protective bag body 1).

Claim 2: “wherein 10said body has a ring-shaped thick part that surrounds said opening.”:  Chen discloses a ring-shaped thick part (elastic rubber ring 9, pg. 3, line 10, Fig.1 and Fig. 2).

Claim 3: “wherein said body has an inner surface of an uneven shape.”:  Chen discloses in Fig. 1, the body (protective bag body 1) has an inner surface which is an uneven shape, illustrated in Fig. 1.

Claim 4: “wherein said body has an inner surface having a plurality of grooves.”: Chen disclose the body (protective bag body 1) has an inner surface having a plurality of grooves (inner layer folds 3, pg. 3, line 38, Fig. 1), and further illustrated in annotated Fig. 1 below.


    PNG
    media_image1.png
    400
    674
    media_image1.png
    Greyscale


Claim 6: “wherein said body has generally an ellipsoidal shape.”:  Chen discloses the body (protective bag body 1) has an ellipsoidal shape as illustrated in Fig. 1.  

Claim 10: “wherein said opening is expandable to a state in which the maximum width of said opening becomes greater than the maximum width of said organ.”:  Chen discloses the opening (renal opening 6) is expandable to a state in which the maximum width of the opening (renal opening 6) becomes greater than the maximum width of the body via opening (renal opening 6) comprising an elastic rubber ring 9 and elastic telescopic ropes 8 (pg. 3, lines 8-10), wherein the latter provide for the opening (renal opening 6) to expand to state larger than the width of the body (protective bag body 1).
Claim 11: “wherein 20in a no-load condition, a maximum width of an inner surface of said body is less than a maximum width of said organ.”:  Chen discloses in a no-load condition a maximum width of the opening (renal opening 6, pg. 2, line 38, Fig. 1) of the protective bag body 1 would be less than a maximum with of the body (protective bag body 1), further illustrated in Fig. 1 of Chen.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN207604426U-Chen et al. (hereafter Chen, citations are made to the machine English translation) as applied to claim 1 above, and further in view of WO2017/189442 A1-Kim et al. (hereafter Kim).

Regarding claim 5, Chen teaches the invention discussed above in claim 4.  Further, Chen teaches a body (protective bag body 1) comprising a plurality of grooves disposed on the inner surface discussed above.  However, Chen does not explicitly teach wherein the plurality of grooves includes a plurality of first grooves and a plurality of second grooves, each intersecting with at least some of the said first grooves.
For claim 5, Kim teaches invention relates to the field of removal of tissue specimens from a mammalian body and to systems for capturing and containing tissue specimens (Para. [0002], lines 1-2), further, Kim teaches a container bag 296 having a series of linkages 296a which include a plurality of first grooves and a plurality of second grooves, each intersecting with at least some of the said first grooves (Para. [00187], lines 5-6, Fig. 28B), which reads on the instant claim limitation of a plurality of first grooves and a plurality of second grooves, each intersecting with at least some of the said first grooves.
It would have been obvious to one having ordinary skill in the art to modify the invention of Chen to include a plurality of first grooves and a plurality of second grooves, each intersecting with at least some of the said first grooves as taught by Kim, because Kim teaches the linkages provide for the container bag 296 to withstand large tensile forces and to prevent cutting by a tissue cutting device (Para. [00187], lines 6-7) and Chen teaches there are various changes and modifications in the novel types which fall within the scope of the claimed invention (pg. 3, lines 51-52).



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN207604426U-Chen et al. (hereafter Chen, citations are made to the machine English translation) as applied to claim 1 above, and further in view of the SAI Global Standards (published in 2012) and (also see pertinent art MakeItFrom.com).
Regarding claim 7, Chen teaches the invention discussed above in claim 1.  Further, Chen teaches a body (protective bag body 1).  Further, Chen teaches a bag body 1 that is water resistant, corrosion resistant, shock resistant, includes temperature insulation and is stretchable (pg. 2, lines 5-6), and Chen teaches the protective bag body is made of ethylene-ethyl acetate or ethylene-ethyl acrylate, which is a type of thermoplastic, further, the instant specification disclose the body 20 of the instant application is formed of a thermoplastic elastomer (Para. [0016].  However, Chen does not teach explicitly teach wherein 5said body has a hardness of E10 to A 10 according to a durometer hardness test that complies with Japanese Industrial Standards JIS K 6253-3:2012.
For claim 7, SAI Global Standards (2012) teaches the JIS K6253-3:2012 refers to rubber, vulcanized or thermoplastics, pg. 1, line 1, , which reads on the instant claim limitation of body has a hardness of E10 to A 10 according to a durometer hardness test that complies with Japanese Industrial Standards JIS K 6253-3:2012.
It would have been obvious to one having ordinary skill in the art to modify the invention of Chen to include the body having a hardness of E10 to A 10 according to a durometer hardness test that complies with Japanese Industrial Standards JIS K 6253-3:2012 as taught by the SAI Global Standards (published in 2012), because the SAI Global Standards (published in 2012) teaches the Japanese Industrial Standard specifies a method for determining the hardness of vulcanized rubber or thermoplastic rubber using durometers (pg. 1, lines 7-8).

Regarding claim 8, Chen teaches the invention discussed above in claim 1.  Further, Chen teaches a body (protective bag body 1).  Further, Chen teaches a bag body 1 that is water resistant, corrosion resistant, shock resistant, includes temperature insulation and is stretchable (pg. 2, lines 5-6), and Chen teaches the protective bag body is made of ethylene-ethyl acetate or ethylene-ethyl acrylate, which is a type of thermoplastic, further, the instant specification disclose the body 20 of the instant application is formed of a thermoplastic elastomer (Para. [0016]), where the instant specification designate the elastomer gel as a thermoplastic elastomer.  However, Chen does not teach explicitly teach wherein 5said body is formed of an elastomer gel.
For claim 8, SAI Global Standards (2012) teaches the JIS K6253-3:2012 refers to rubber, vulcanized or thermoplastics, pg. 1, line 1, which reads on the instant claim limitation of wherein 5said body is formed of an elastomer gel.
It would have been obvious to one having ordinary skill in the art to modify the invention of Chen to include wherein 5said body is formed of an elastomer gel as taught by the SAI Global Standards (published in 2012) because the SAI Global Standards (published in 2012) teaches the Japanese Industrial Standard specifies a method for determining the hardness of vulcanized rubber or thermoplastic rubber using durometers (pg. 1, lines 7-8).


Regarding claim 9, Chen teaches the invention discussed above in claim 1.  Further, Chen teaches a body (protective bag body 1).  However, Chen does not explicitly teach wherein said body is formed of a thermoplastic elastomer, a urethane elastomer, or an oil bleeding silicone gel.  Further, Chen teaches the protective bag body is made of ethylene-ethyl acetate or ethylene-ethyl acrylate, which is a type of thermoplastic, further, the instant specification disclose the body 20 of the instant application is formed of a thermoplastic elastomer (Para. [0016]), where the instant specification designate the elastomer gel as a thermoplastic elastomer.
For claim 9, SAI Global Standards (2012) teaches the JIS K6253-3:2012 refers to rubber, vulcanized or thermoplastics, pg. 1, line 1, which reads on the instant claim limitation of wherein said body is formed of a thermoplastic elastomer, a urethane elastomer, or an oil bleeding silicone gel.
It would have been obvious to one having ordinary skill in the art to modify the invention of Chen to include wherein said body is formed of a thermoplastic elastomer, a urethane elastomer, or an oil bleeding silicone gel as taught by the SAI Global Standards (published in 2012) because the SAI Global Standards (published in 2012) teaches the Japanese Industrial Standard specifies a method for determining the hardness of vulcanized rubber or thermoplastic rubber using durometers (pg. 1, lines 7-8).


Pertinent Art
	MakeItFrom.com-Ethylene Ethyl Acrylate (EEA).  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The prior art listed above pertains to the instant claim limitation referring to the material composition of the body in claims 7-9
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799